                      Case 21-13083-RAM            Doc 21     Filed 05/03/21    Page 1 of 2




       ORDERED in the Southern District of Florida on May 2, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court



                                IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTEHRN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

       In re:                                                             CASE NO. 21-13083-RAM
                                                                          CHAPTER 13
       MICHELLE PATTERSON,

                Debtor.
                                                       /

               ORDER GRANTING IN PART AND DENYING IN PART MOTION
         FOR RELIEF FROM AUTOMATIC STAY RETROACTIVELY TO MARCH 31, 2021

                THIS CASE came for consideration on April 29, 2021 at 10:00am on the Motion for Relief

       from Automatic Stay Retroactive to March 31, 2021 (DE 17) filed by U.S. BANK TRUST

       NATIONAL ASSOCIATION, AS TRUSTEE OF THE CABANA SERIES IV TRUST on April

       16, 2021. The court having considered the arguments of counsel, and based on the record, it is

                ORDERED:

                1.        The automatic stay under 11 U.S.C. §362 is annulled retroactively to the filing of

       the instant Chapter 13 Bankruptcy case on March 31, 2021, and is no longer in effect as to Movant,

       and Movant may complete the action in state court for the foreclosure of its mortgage through
               Case 21-13083-RAM          Doc 21       Filed 05/03/21    Page 2 of 2




entry of the Certificate of Title, including post sale and eviction actions, and short sale or deed in

lieu, and any other actions required due the Debtor’s default, as to Movant's interest in the property

located 322 NW 187th Street, Miami, FL 33169, and legally described as:

       LOT 6, BLOCK 3, FIRST ADDITION TO GREEN HOMESITES, ACCORDING
       TO THE MAP OR PLAT THEREOF AS RECORDED IN PLAT BOOK 68, PAGE
       17, PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA (the
       “Property”).
       2.      The relief granted permits Movant to pursue in rem actions against the property,

and not an in personam judgment against the Debtor.

       3.      The foreclosure sale of the Property held on March 31, 2021 is valid, and was not

held in violation of the automatic stay of Bankruptcy.

       3.      The 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived.

       4.      This Order will be binding and effective despite any conversion of this Bankruptcy

case to a case under any other Chapter of Title 11 of the United States Code.

       5.      Prospective in rem relief is Denied.

                                                 ###

Matthew B. Klein, Esq., Howard Law Group, 4755 Technology Way, Suite 104, Boca Raton, FL
33431; matthew@howardlaw.com is directed to serve copies of this Order on all parties listed
below and file a certificate of service.

Copies furnished to:

Nancy K. Neidich, Trustee, P.O. Box 279806, Miramar, FL 33027

Office of the US Trustee, 51 SW 1st Avenue, Suite 1204, Miami, FL 33130

And a true and correct copy was mailed to:

Michelle Patterson, 8418 NW 14 Ave, Miami, FL 33147
